Order entered August 21, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01394-CV

                    ENRIQUE N. PONTE, JR. M.D., ET AL., Appellants

                                                V.

                       MARCELA BUSTAMANTE, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 08-08056

                                            ORDER
       We GRANT appellees’ August 19, 2013 second, unopposed motion for an extension of

time to file their briefs. Appellees shall file their brief in response to the brief of appellants,

Enrique N. Ponte, Jr., M.D. and Pediatrix Medical Services, Inc,. on or before September 13,

2013. Appellees shall file their brief in response to the brief of appellants, Jorge Fabio Llamas-

Soforo, M.D., Jorge Fabio Llamas-Soforo, M.D., P.A., d/b/a El Paso Eye Center, on or before

September 20, 2013.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE